UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-4548


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CHRISTOPHER NOVELL MCCAULEY,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Thomas D. Schroeder,
District Judge. (1:13-cr-00423-TDS-1)


Submitted:   May 28, 2015                     Decided:   May 10, 2016


Before MOTZ, KING, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lisa S. Costner, LISA S. COSTNER, P.A., Winston-Salem, North
Carolina, for Appellant.   Ripley Rand, United States Attorney,
Terry M. Meinecke, Assistant United States Attorney, Winston-
Salem, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Christopher Novell McCauley pleaded guilty to possession of

a   firearm    by   a   convicted      felon,      in   violation    of    18    U.S.C.

§ 922(g)(1)      (2012),    conditioned       on    his   right     to    appeal    the

district      court’s   denial    of    his     motion    to   suppress     evidence

seized following a traffic stop.                The district court sentenced

McCauley to 110 months in prison, and he now appeals.                           For the

reasons that follow, we affirm.

      McCauley      challenges    the   district        court’s   conclusion       that

the arresting officer had reasonable suspicion to extend the

traffic stop to conduct a canine sniff.                    When considering the

denial of a motion to suppress, “we review the district court’s

factual findings for clear error and its legal conclusions de

novo.”      United States v. Green, 740 F.3d 275, 277 (4th Cir.

2014).     We construe the evidence in the light most favorable to

the government, the prevailing party below.                 Id.

      “It is well established that the temporary detention of

individuals     during     the   stop    of   an    automobile      by    the    police

constitutes a seizure, no matter how brief the detention or how

limited its purpose.”            United States v. Branch, 537 F.3d 328,

335 (4th Cir. 2008) (alterations and internal quotation marks

omitted).      During a routine traffic stop, an officer may request

a driver’s license and registration, perform a computer check,

issue a citation, and even conduct a canine sniff “if performed

                                          2
within     the     time     reasonably      required           to   issue      a       traffic

citation.”       Id. (internal quotation marks omitted).                      In order to

extend   a   traffic       stop   beyond     this       scope,      however,       a    police

officer “must possess a justification for doing so other than

the   initial      traffic    violation      that    prompted        the     stop       in    the

first    place”     and,     therefore,     must        have    either      the     driver’s

consent or a reasonable suspicion of illegal activity.                                  Id. at

336; see Rodriguez v. United States, 135 S. Ct. 1609, 1614-16

(2015)   (absent      reasonable      suspicion,          officer     may     not       extend

otherwise-completed traffic stop to conduct canine sniff).

      An officer must have “at least a minimal level of objective

justification”       and     “must   be    able    to    articulate         more       than   an

inchoate     and    unparticularized        suspicion          or   hunch    of     criminal

activity.”         Illinois v. Wardlow, 528 U.S. 119, 123-24 (2000)

(internal quotation marks omitted).                 The detaining officer must

“either articulate why a particular behavior is suspicious or

logically demonstrate, given the surrounding circumstances, that

the behavior is likely to be indicative of some more sinister

activity than may appear at first glance.”                           United States v.

Williams,     808 F.3d 238,   246    (4th    Cir.       2015).        Though          each

relevant fact articulated by the officer “need not on its own

eliminate every innocent traveler,” the facts “must in their

totality serve to eliminate a substantial portion of innocent

travelers.”        Id. at 246 (emphasis and internal quotation marks

                                            3
omitted).     Thus, we evaluate the facts “both separately and in

the aggregate, recognizing that our inquiry must account for the

totality of the circumstances, rather than employ a divide-and-

conquer     analysis.”       Id.     at     247      (internal       quotation      marks

omitted).     In conducting our assessment, we give “due weight to

common sense judgments reached by officers in light of their

experience and training.”                United States v. Perkins, 363 F.3d
317, 321 (4th Cir. 2004).

     We     have    reviewed       the     record     and      the      relevant   legal

authorities and conclude that the district court did not err in

finding     that,    here,   the     officer         had    sufficient       reasonable

suspicion    to     extend   the    stop        to   conduct      the    canine    sniff.

Accordingly, we affirm the judgment of the district court.                             We

dispense     with    oral    argument        because        the    facts     and   legal

contentions    are    adequately         presented     in    the     materials     before

this court and argument would not aid the decisional process.



                                                                               AFFIRMED




                                            4